Citation Nr: 0729700	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2001, 
for the grant of service connection for residuals of 
frostbite of the face and head.  

2.  Entitlement to an effective date prior to February 26, 
2003, for grant of service connection for residuals of cold 
injury to the left lower extremity, including peripheral 
vascular disease; residuals of cold injury to the right lower 
extremity, including peripheral vascular disease; residuals 
of cold injury to the right upper extremity; and residuals of 
cold injury to the left upper extremity.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
residuals of frostbite of the face and head, effective March 
9, 2001; and granted service connection for residuals of cold 
injury to the left lower extremity, including peripheral 
vascular disease; residuals of cold injury to the right lower 
extremity, including peripheral vascular disease; residuals 
of cold injury to the right upper extremity; and residuals of 
cold injury to the left upper extremity, effective February 
26, 2003.  The veteran perfected an appeal pertaining the 
effective dates assigned for these awards.  

In July 2006, the Board remanded the case for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran's initial claim for service connection for 
residuals of frostbite of the face and head was denied by the 
RO in a May 1998 rating decision.  

3.  The veteran filed a subsequent claim for service 
connection for residuals of frostbite of the face and head, 
which was received by the RO on March 19, 2001.  

4.  Residuals of cold injury to the left lower extremity, 
including peripheral vascular disease; residuals of cold 
injury to the right lower extremity, including peripheral 
vascular disease; residuals of cold injury to the right upper 
extremity; and residuals of cold injury to the left upper 
extremity were first shown on a VA examination that was 
conducted on February 26, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 9, 
2001, for the grant of service connection for residuals of 
frostbite of the face and head, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

2.  The criteria for an effective date prior to February 26, 
2003, for grant of service connection for the residuals of 
cold injury to the left lower extremity, including peripheral 
vascular disease; residuals of cold injury to the right lower 
extremity, including peripheral vascular disease; residuals 
of cold injury to the right upper extremity; and residuals of 
cold injury to the left upper extremity, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2001 letter, issued in conjunction 
with the veteran's request to reopen the previously denied 
claim for service connection for residuals of frostbite to 
the face and head, the RO provided notice to the veteran 
regarding what information and evidence is needed to reopen 
his claim, and what evidence was required to establish 
service connection.  He was also informed of what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertained to the claim.  The veteran's claim 
was subsequently granted, and an effective date was assigned.  
The veteran did not file an informal or formal claim for 
service connection for residuals of cold injury to the upper 
and lower extremities.  Rather, service connection for those 
disabilities was granted after a VA examination that was 
conducted in February 2003.  In an October  2006 letter, the 
veteran was provided with notice regarding his appeal of the 
effective dates assigned for the grants of service connection 
consistent with Dingess.  The case was last adjudicated in 
May 2007.  

With regard to the duty to assist, the veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The case was 
remanded in July 2006 to search for another claims file of 
the veteran's that was stored under a different claim number.  
That file has been obtained and associated with the record 
that is currently before the Board.  The veteran has not 
indicated the existence of any other evidence that might be 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his appeal.  See 38 U.S.C.A. § 5103A West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2006).  

In this case, to the extent that the VCAA provisions apply, 
they have been considered and complied with.  The veteran was 
notified and aware of the evidence needed to substantiate the 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the veteran.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra; Dingess, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.)  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  The 
effective date of a reopened claim is the date of receipt of 
claim (i.e., the petition to reopen that was ultimately 
granted) or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2006).  

Effective Date for the Grant of Service Connection
for Residuals of Frostbite of the Face and Head

The veteran served on active military service from September 
1949 to December 1952.  In April 1997, he filed a claim for 
service connection for residuals of frostbite of the face and 
head.  In a May 1998 rating decision, the RO denied the claim 
based on a finding that the service medical records did not 
show that the veteran sustained a frostbite injury during his 
period of active duty.  He was informed of the determination 
under cover letter dated May 28, 1998.  

A review of the file reveals that the veteran did not file a 
document that could be considered as a timely notice of 
disagreement when this claim was denied.  See 38 C.F.R. 
§§ 20.201, 20.302 (2006) (a notice of disagreement must be 
filed within one year of the notice of the determination 
being appealed).  Consequently, the RO's May 1998 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

On March 19, 2001, the RO received correspondence from the 
veteran requesting that his claim be reopened.  In a December 
2003 rating decision, the RO essentially reopened the claim 
and granted service connection for residuals of frostbite of 
the face and head, effective March 9, 2001.  In a statement 
dated February 2004, the veteran expressed disagreement with 
the effective date of the award.  He asserted that he 
sustained the frostbite injury in 1951, and the benefits 
should be granted from that date.  

As noted above, service connection for residuals of frostbite 
of the face and head was granted based on receipt of new and 
material evidence in conjunction with the veteran's 
application to reopen the claim after it had been denied in 
May 1998.  This petition was received by the RO on March 19, 
2001, although the effective date assigned was March 9, 2001.  
The veteran does not assert that he filed a claim prior to 
1997; he merely contends that he sustained the frostbite 
injury in 1951.  However, as the law and the regulations 
noted above indicate, the effective date assigned for a grant 
of benefits is the date of claim or the date entitlement 
arose, whichever is later.  Here, the later date is the date 
of his application to reopen the claim, i.e., March 19, 2001 
(the grant of benefits effective March 9, 2001 appears to be 
an error; however, it has no effect on the monetary benefits 
awarded and is essentially harmless).  

Furthermore, the Board notes that it is unclear if both of 
the veteran's claims file were of record at the time of the 
May 1998 rating decision.  However, the present claim was 
granted on the basis of the newly received medical nexus 
evidence, i.e., the nexus provided at the February 26, 203 VA 
examination, and not the receipt of additional service 
department records.  Hence, it was not error for the RO to 
assign the date the reopened claim was received as the 
effective date for the grant of benefits.  

In conclusion, under the facts presented here, March 9, 2001 
is the earliest effective date that may be assigned for the 
grant of service connection for residuals of frostbite of the 
face and head under the law.  See 38 C.F.R. § 3.400(q); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the claim for an earlier effective date must be 
denied.  

Effective Date for the Grant of Service Connection
for Residuals of Cold Injury to the Upper and Lower 
Extremities

The record does not reflect that the veteran ever filed a 
claim for service connection for residuals of cold injury to 
the upper and lower extremities.  In a December 1997 
statement, he specifically refers to "frost bite to face and 
head."  In another statement received in June 2001, he again 
stated that he sustained frostbite "to [his] face."  

During the course of developing his claim for service 
connection for residuals of frostbite of the face and head, 
the veteran was afforded a VA examination on February 26, 
2003.  At that examination, he was diagnosed with residuals 
of cold injury to the left lower extremity, including 
peripheral vascular disease; residuals of cold injury to the 
right lower extremity, including peripheral vascular disease; 
residuals of cold injury to the right upper extremity; and 
residuals of cold injury to the left upper extremity.  Based 
on these examination findings, the RO awarded service 
connection for these disabilities, effective the date 
entitlement arose, i.e., the date of the VA examination, 
February 26, 2003.  In the absence of an informal or formal 
claim for frostbite of the upper and lower extremities filed 
prior to this date, this is the earliest date on which the 
benefits may be awarded.  

Again, the Board acknowledges the veteran's assertion that he 
sustained his cold injury in 1951.  However, he did not file 
a claim for residuals of that disability to his upper and/or 
lower extremities at any time.  Thus, under the facts 
presented here, February 26, 2003 is the earliest effective 
date that may be assigned for the award of service connection 
for residuals of cold injury to the left lower extremity, 
including peripheral vascular disease; residuals of cold 
injury to the right lower extremity, including peripheral 
vascular disease; residuals of cold injury to the right upper 
extremity; and residuals of cold injury to the left upper 
extremity under the law.  See 38 C.F.R. § 3.400(q); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the claim for an earlier effective date must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to March 9, 2001, for the grant of 
service connection for residuals of frostbite of the face and 
head, is denied.  

An effective date prior to February 26, 2003, for grant of 
service connection for the residuals of cold injury to the 
left lower extremity, including peripheral vascular disease; 
residuals of cold injury to the right lower extremity, 
including peripheral vascular disease; residuals of cold 
injury to the right upper extremity; and residuals of cold 
injury to the left upper extremity, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


